Exhibit 10.1

Form of Subscription Agreement

Delcath Systems, Inc.

810 Seventh Avenue, 35th Fl

New York, New York 10019

Ladies and Gentlemen:

The undersigned (the “‘Investor”) hereby confirms its agreement with Delcath
Systems, Inc., a Delaware corporation (the “Company”), as follows:

1. This Subscription Agreement, including the Terms and Conditions For Purchase
of Securities attached hereto as Annex I, which is incorporated herein by this
reference as if fully set forth herein (collectively, this “Agreement”), is made
as of the date set forth below between the Company and the Investor. “Common
Stock” means (i) the Company’s shares of common stock, par value $0.01 per
share, and (ii) any capital stock into which such common stock shall have been
changed or any share capital resulting from a reclassification of such common
stock.

2. The Company has authorized the sale and issuance to certain investors of
(i) up to an aggregate of [                    ] shares of Common Stock (the
“Shares”) and (ii) warrants to purchase up to an aggregate of [        ] shares
of Common Stock (the “Warrants; as exercised, collectively, the “Warrant
Shares”). Each Warrant will entitle the holder to purchase one (1) share of
Common Stock at an exercise price of $[        ] per share of Common Stock
(subject to adjustment) and is exercisable commencing six months after the
Closing Date (as defined in Annex I) for a period of [    ] years from the
Closing Date. The certificate representing the Warrants shall be in
substantially the form of Exhibit B attached hereto (the “Warrant Certificate”;
the Warrant Shares together with the Warrants and Shares are referred to herein
as the “Securities”).

3. The offering and sale of the Shares and Warrants (the “Offering”) is being
made pursuant to (1) the Company’s effective Registration Statement, including a
base prospectus (the “Base Prospectus”), on Form S-3 (File No. 333-183675)
(which, together with all amendments or supplements thereto is referred to
herein as the “Registration Statement”) filed by the Company with the United
States Securities and Exchange Commission (the “Commission”), (2) if applicable,
certain “free writing prospectuses” (as that term is defined in Rule 405 under
the U.S. Securities Act of 1933, as amended (the “Securities Act”)), that have
or will be filed with the Commission and delivered to the Investor on or prior
to the date hereof (each, an “Issuer Free Writing Prospectus”), and (3) a
Prospectus Supplement (the “Prospectus Supplement” and together with the Base
Prospectus, the “Prospectus”) containing certain supplemental information
regarding the Securities and terms of the Offering that has been or will be
filed with the Commission and delivered to the Investor (or made available to
the Investor by the filing by the Company of an electronic version thereof with
the Commission).

4. The Company and the Investor agree that the Investor will purchase from the
Company and the Company will issue and sell to the Investor the Shares and
Warrants set forth



--------------------------------------------------------------------------------

below for the aggregate purchase price set forth below. The Shares and Warrants
shall be purchased pursuant to the Terms and Conditions for Purchase of
Securities attached hereto as Annex I. The Investor acknowledges that the
Offering is not being underwritten by Roth Capital Partners, LLC (the “Placement
Agent”), the placement agent for the Offering named in the Prospectus
Supplement, and that there is no minimum offering amount.

5. The manner of settlement of the Shares and Warrants purchased by the Investor
shall be as follows: on the Closing Date, (i) the Investors will wire the
purchase price for their respective Shares and Warrants through their delivery
versus payment (“DVP”) account set up at the Placement Agent as executing
broker. The Placement Agent will use its Syndicate account as a facilitation
account to settle Investors purchases. The Company shall deliver or cause to be
delivered the Shares to the Placement Agent on behalf of the Investors, with the
delivery of the Shares to be made, through the facilities of The Depository
Trust Company’s DWAC system, and the delivery of the Warrants to be made by mail
to the Investors to the addresses set forth on the applicable Subscription
Agreement. Upon confirmation of the Shares by the Placement Agent on behalf of
the Investors, the Placement Agent will instruct its clearing firm to release
the wire to the Company. This will all occur during a closing call scheduled to
settle the transaction.

IT IS THE INVESTOR’S RESPONSIBILITY TO MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER. IF THE INVESTOR DOES NOT
DELIVER THE AGGREGATE PURCHASE PRICE FOR THE SHARES AND WARRANTS, THE SHARES AND
WARRANTS MAY NOT BE DELIVERED AT CLOSING TO THE INVESTOR OR THE INVESTOR MAY BE
EXCLUDED FROM THE CLOSING ALTOGETHER.

6. The executed Warrants shall be delivered in accordance with the terms
thereof.

7. The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company or persons known to it to be affiliates of the Company, (b) it is
not a member of the Financial Industry Regulatory Authority, Inc. (“FINRA”) or
an Associated Person (as such term is defined under the FINRA’s NASD Membership
and Registration Rules Section 1011) as of the Closing (as defined in Annex I),
and (c) neither the Investor nor any group of Investors (as identified in a
public filing made with the Commission) of which the Investor is a part in
connection with the Offering, acquired, or obtained the right to acquire, twenty
percent (20%) or more of the shares of Common Stock (or securities convertible
into or exercisable for Common Stock) or the voting power of the Company on a
post-transaction basis. Exceptions:

 

 

 

  

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

8. The Investor represents that it has received (or otherwise had made available
to it by the filing by the Company of an electronic version thereof with the
Commission) the Base Prospectus, which is a part of the Company’s Registration
Statement, the documents incorporated by reference therein, and any Issuer Free
Writing Prospectus (collectively, the “Disclosure Package”), prior to or in
connection with the execution of this Agreement.



--------------------------------------------------------------------------------

9. No offer by the Investor to buy the Shares and Warrants will be accepted and
no part of the purchase price will be delivered to the Company until the
Investor has received (or otherwise had made available to it by the filing by
the Company of an electronic version thereof with the Commission) the Disclosure
Package and the Prospectus Supplement and the Company has accepted such offer by
countersigning a copy of this Agreement, and any such offer may be withdrawn or
revoked, without obligation or commitment of any kind, at any time prior to the
Company (or the Placement Agent on behalf of the Company) sending (orally, in
writing or by electronic mail) notice of its acceptance of such offer. An
indication of interest will involve no obligation or commitment of any kind
until the Investor has been delivered (or otherwise had made available to it by
the filing by the Company of an electronic version thereof with the Commission)
the Disclosure Package and the Prospectus Supplement and this Agreement is
accepted and countersigned by or on behalf of the Company.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]



--------------------------------------------------------------------------------

Number of Shares:  

 

Number of Warrants:  

 

Purchase Price: $[        ]

PLEASE ALSO ENSURE THAT YOU HAVE COMPLETED IN FULL THE INVESTOR QUESTIONNAIRE
ATTACHED AS EXHIBIT A TO ANNEX I HERETO.

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

Dated as of:             , 2013

 

INVESTOR By:  

 

Print Name:  

 

Title:  

 

Address:  

 

 

 

 

Agreed and Accepted this      day of             , 2013: DELCATH SYSTEMS, INC.
By:  

 

  Name:   Title:

[Signature Page to Subscription Agreement]



--------------------------------------------------------------------------------

ANNEX 1

TERMS AND CONDITIONS FOR PURCHASE OF SECURITIES

1. Authorization and Sale of the Securities. Subject to the terms and conditions
of this Agreement, the Company has authorized the sale of the Securities.

2. Agreement to Sell and Purchase the Securities; Placement Agent.

2.1 At the Closing (as defined in Section 3.1). the Company will sell to the
Investor, and the Investor will purchase from the Company, upon the terms and
conditions set forth herein, the number of Shares and Warrants set forth on the
last page of the Agreement to which these Terms and Conditions for Purchase of
Securities are attached as Annex I (the “Signature Page”) for the aggregate
purchase price therefor set forth on the Signature Page.

2.2 The Company proposes to enter into substantially this same form of
Subscription Agreement with each investor (collectively, the “Other Investors”)
and expects to complete sales of Shares and Warrants to them. The Investor and
the Other Investors are hereinafter sometimes collectively referred to as the
“Investors,” and this Agreement and the Subscription Agreements executed by the
Other Investors are hereinafter sometimes collectively referred to as the
“Agreements.”

2.3 Investor acknowledges that the Company intends to pay the Placement Agent a
fee (the “Placement Fee”) and certain expenses in respect of the sale of the
Shares and Warrants.

2.4 The Company has entered into a Placement Agent Agreement, dated the date
hereof (the “Placement Agreement”), with the Placement Agent that contains
certain representations, warranties, covenants and agreements of the Company
that may be relied upon by the Investor, which shall be a third
party beneficiary thereof. The Company confirms that neither it nor any other
Person acting on its behalf has provided the Investor or their agents or counsel
with any information that constitutes or could reasonably be expected to
constitute material, nonpublic information, except as has been or will be
disclosed in the Prospectus and/or in any Current Report on Form 8-K furnished
or to be furnished by the Company to the Commission. The Company understands and
confirms that the Investor will rely on the foregoing representations in
effecting transactions in securities of the Company.

3. Closings and Delivery of the Shares and Warrants and Funds.

3.1 Closing. The completion of the purchase and sale of the Shares and Warrants
(the “Closing”) will occur at a place and time (the “Closing Date”) to be
specified by the Company and the Placement Agent, and of which the Investors
will be notified in advance by the Placement Agent in accordance with Rule
15c6-l promulgated under the U.S. Securities Exchange Act of 1934, as amended
(the “Exchange Act”). At the Closing, (a) the Company shall cause American Stock
Transfer & Trust Company, the Company’s United States transfer agent (the
“Transfer Agent”), to deliver to the Placement Agent on behalf of the Investor
the number of Shares set forth on the Signature Page registered in the name of
such Investor or, if so indicated on the Investor Questionnaire attached hereto
as Exhibit A, in the name of a nominee



--------------------------------------------------------------------------------

designated by the Investor, (b) the Company shall cause to be delivered to the
Investor one Warrant Certificate representing the right to purchase the number
of Warrant Shares set forth on the Signature Page, and (c) the aggregate
purchase price for the Shares and Warrants being purchased by the Investor will
be delivered by or on behalf of the Investor to the Placement Agent.

3.2 Conditions to the Obligations of the Parties.

(a) Conditions to the Company’s Obligations. The Company’s obligation to issue
and sell the Shares and Warrants to the Investor shall be subject to: (i) the
receipt by the Company of the purchase price for the Shares and Warrants being
purchased hereunder as set forth on the Signature Page and (ii) the accuracy of
the representations and warranties made by the Investor and the fulfillment of
those undertakings of the Investor to be fulfilled prior to the Closing Date.

(b) Conditions to the Investor’s Obligations. The Investor’s obligation to
purchase the Shares and Warrants will be subject to the accuracy of the
representations and warranties made by the Company and the fulfillment of those
undertakings of the Company to be fulfilled prior to the Closing Date,
including, without limitation, those contained in the Placement Agreement, and
to the condition that the Placement Agent shall not have: (a) terminated the
Placement Agreement pursuant to the terms thereof or (b) determined that the
conditions to the closing in the Placement Agreement have not been satisfied.
The Investor’s obligations are expressly not conditioned on the purchase by any
or all of the Other Investors of the Shares and Warrants that they have agreed
to purchase from the Company. The Investor understands and agrees that, in the
event that the Placement Agent, in its sole discretion, determines that the
conditions to closing of the Offering set forth in the Placement Agreement have
not been satisfied or if the Placement Agreement may be terminated for any other
reason permitted by such Placement Agreement, then the Placement Agent may, but
shall not be obligated to, terminate such Agreement, which shall have the effect
of terminating this Subscription Agreement pursuant to Section 14 below.

3.3 Delivery of Funds. Delivery by Electronic Book-Entry at The Depository Trust
Company. No later than one (1) business day after the execution of this
Agreement by the Investor and the Company, the Investor shall remit by wire
transfer the amount of funds equal to the aggregate purchase price for the
Shares and Warrants being purchased by the Investor to the Placement Agent.

3.4 Delivery of Shares. Delivery by Electronic Book-Entry at The Depository
Trust Company. No later than one (1) business day after the execution of this
Agreement by the Investor and the Company, the Investor shall direct the
Placement Agent regarding the account or accounts that are to be credited with
the Shares being purchased by such Investor in order to set up a DWAC
instructing the Transfer Agent to credit such account or accounts with the
Shares. Such DWAC instruction shall indicate the settlement date for the deposit
of the Shares, which date shall be provided to the Investor by the Placement
Agent. Upon the closing of the Offering, the Company shall direct the Transfer
Agent to credit the Investor’s account or accounts with the Shares pursuant to
the information contained in the DWAC.



--------------------------------------------------------------------------------

4. Representations, Warranties and Covenants of the Investor.

The Investor acknowledges, represents and warrants to, and agrees with, the
Company and the Placement Agent that:

4.1 The Investor: (a) is knowledgeable, sophisticated and experienced in making,
and is qualified to make decisions with respect to, investments in securities
presenting an investment decision like that involved in the purchase of the
Shares and Warrants, including investments in securities issued by the Company
and investments in comparable companies, and has requested, received, reviewed
and considered all information it deemed relevant in making an informed decision
to purchase the Shares and Warrants, (b) has answered all questions on the
Investor Questionnaire for use in preparation of the Prospectus Supplement and
the answers thereto are true and correct as of the date hereof and will be true
and correct as of the Closing Date, and (c), in connection with its decision to
purchase the number of Shares and Warrants set forth on the Signature Page, is
relying only upon the Disclosure Package and the documents incorporated by
reference therein.

4.2 The Investor acknowledges: (a) that no securities commission or similar
regulatory authority has reviewed or passed on the merits of the Shares or
Warrants, (b) there is no government or other insurance covering the Shares or
Warrants and (c) there are risks associated with the purchase of the Shares and
Warrants.

4.3 (a) No action has been or will be taken in any jurisdiction outside the
United States by the Company or the Placement Agent that would permit an
offering of the Shares and Warrants, or possession or distribution of offering
materials in connection with the issue of the Shares and Warrants, in any
jurisdiction outside the United States where action for that purpose is
required, (b) the Investor will comply with all applicable laws and regulations
in each jurisdiction in which it purchases, offers, sells or delivers Shares and
Warrants or has in its possession or distributes any offering material, in all
cases at its own expense, and (c) the Placement Agent is not authorized to make
and has not made any representation, disclosure or use of any information in
connection with the issue, placement, purchase and sale of the Shares and
Warrants, except as set forth or incorporated by reference in the Prospectus.

4.4 (a) The Investor has full right, power, authority and capacity to enter into
this Agreement and to consummate the transactions contemplated hereby and has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement, and (b) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as to the enforceability of any rights to indemnification or
contribution that may be violative of the public policy underlying any law, rule
or regulation (including any federal or state securities law, rule or
regulation).

4.5 The Investor understands that nothing in this Agreement, the Prospectus, the
Disclosure Package or any other materials presented to the Investor in
connection with the purchase and sale of the Shares and Warrants constitutes
legal, tax or investment advice. The



--------------------------------------------------------------------------------

Investor has consulted such legal, tax and investment advisors and made such
investigation as it, in its sole discretion, has deemed necessary or appropriate
in connection with its purchase of Shares and Warrants. The Investor also
understands that there is no established public trading market for the Warrants
being offered in the Offering, and that the Company does not expect such a
market to develop. In addition, the Company does not intend to apply for listing
of the Warrants on any securities exchange. The Investor understands that
without an active market, the liquidity of the Warrants will be limited.

4.6 The Investor will maintain the confidentiality of all information acquired
as a result of the transactions contemplated hereby prior to the public
disclosure of that information by the Company in accordance with Section 13 of
this Annex.

4.7 Since the time at which the Placement Agent first contacted such Investor
about the Offering, the Investor has not disclosed any information regarding the
Offering to any third parties (other than its legal, accounting and other
advisors in connection with the Offering) and has not engaged in any purchases
or sales of the securities of the Company (including, without limitation, any
Short Sales (as defined herein) involving the Company’s securities). Except for
the transactions contemplated by this Agreement, the Investor represents that it
has not engaged, and covenants that it will not engage, in any purchases or
sales of the securities of the Company (including Short Sales) beginning when
the Investor was informed of this Transaction and ending when the transactions
contemplated by this Agreement are publicly disclosed. The Investor agrees that
it will not use any of the Shares and Warrants acquired pursuant to this
Agreement to cover any short position in the Common Stock if doing so would be
in violation of applicable securities laws. For purposes hereof, “Short Sales”
include, without limitation, all “short sales” as defined in Rule 200
promulgated under Regulation SHO under the Exchange Act, whether or not against
the box, and all types of direct and indirect share pledges, forward sales
contracts, options, puts, calls, short sales, swaps, “put equivalent positions”
(as defined in Rule 16a-1(h) under the Exchange Act) and similar arrangements
(including on a total return basis), and sales and other transactions through
non-U.S. broker dealers or foreign regulated brokers.

5. Survival of Representations, Warranties and Agreements. Notwithstanding any
investigation made by any party to this Agreement or by the Placement Agent, all
covenants, agreements, representations and warranties made by the Company and
the Investor herein will survive the execution of this Agreement, the delivery
to the Investor of the Shares and Warrants being purchased and the payment
therefor. The Placement Agent shall be a third party beneficiary with respect to
the representations, warranties and agreements of the Investor in Section 4
hereof.

6. Notices. All notices, requests, consents and other communications hereunder
will be in writing, will be mailed by first-class registered or certified
airmail, or nationally recognized overnight express courier, postage prepaid, or
by facsimile, and will be deemed given (i) if delivered by first-class
registered or certified mail domestic, three business days after so mailed,
(ii) if delivered by nationally recognized overnight carrier, one business day
after so mailed and (iii) if delivered by facsimile, upon electronic
confirmation of receipt and will be delivered and addressed as follows:

if to the Company, to:

Delcath Systems, Inc.

810 Seventh Avenue, 35th Fl

New York, New York 10019

Attn: General Counsel

Facsimile No.: (646) 562-1124



--------------------------------------------------------------------------------

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attention: Andrea Nicolas, Esq.

Facsimile No.: (917) 777-3416

if to the Investor, at its address on the Signature Page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.

7. Changes. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.

8. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and will not be deemed to be part of
this Agreement.

9. Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.

10. Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.

11. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will constitute an original, but all of which, when taken
together, will constitute but one instrument, and will become effective when one
or more counterparts have been signed by each party hereto and delivered to the
other parties. The Company and the Investor acknowledge and agree that the
Company shall deliver its counterpart to the Investor along with the Prospectus
Supplement (or the filing by the Company of an electronic version thereof with
the Commission).

12. Confirmation of Sale. The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s signed counterpart to this Agreement,
together with the Prospectus Supplement (or the filing by the Company of an
electronic version thereof with the Commission) shall constitute written
confirmation of the Company’s sale of Shares and Warrants to such Investor.

13. Press Release. The Company and the Investor agree that the Company shall
(a) prior to the opening of the financial markets in New York City on [ ], 2013
issue a press release announcing the Offering and disclosing all material
information regarding the Offering and (b) as promptly as practicable
thereafter, furnish a Current Report on Form 8-K to the Commission including,
but not limited to, a form of this Agreement and a form of the Warrant
Certificate.



--------------------------------------------------------------------------------

14. Termination. In the event that the Placement Agreement is terminated by the
Placement Agent pursuant to the terms thereof, this Agreement shall terminate
without any further action on the part of the parties hereto.